UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 18, 2015 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware 001-34221 86-0845127 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 64 East Broadway Blvd., Tucson, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (520)747-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The following information is being provided pursuant to Item7.01. Such information, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended. On September 18, 2015, the Company will provide information in the presentation attached hereto as an exhibit to investors. The Company will broadcast the presentation of the exhibit live via webcast at http://investor.provcorp.com at 8:00 a.m. ET on September 18, 2015, and the event will be archived on the Company’s website for 90 days. As noted in the presentation, the Company provided non-GAAP financial measures (earnings before interest, taxes, depreciation and amortization (EBITDA), Adjusted EBITDA, pro forma Adjusted EBITDA and unlevered cashflow) and a reconciliation of the non-GAAP measures to the most directly comparable GAAP measure. Readers should consider the non-GAAP measures in addition to, and not as a substitute for, the measure of financial performance prepared in accordance with GAAP. In this regard, GAAP refers to accounting principles generally accepted in the United States. A copy of the Company’s presentation is being furnished hereto as Exhibit 99.1 and is incorporated herein by reference. The filing in accordance with Regulation FD of the information set forth in the exhibit to this Form 8-K shall not be deemed an admission as to the materiality of any such information. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Company’s Presentation dated September 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: September 18, 2015 By: /s/ David Shackelton Name: David Shackelton Title: Interim Chief Financial Officer
